Exhibit 10.1 Subscription Agreement AtheroNova Inc. 2301 Dupont Drive Suite 525 Irvine, CA92612 Ladies and Gentlemen: The undersigned (the “Investor”) hereby confirms and agrees with you as follows: 1. The subscription terms set forth herein (this “Subscription Agreement”) are made as of the date set forth below between AtheroNova Inc., a Delaware corporation (the “Company”), and the Investor. 2. As of the Closing (as defined below) and subject to the terms and conditions hereof, the Company and the Investor agree that the Investor will purchase from the Company and the Company will issue and sell to the Investor in the aggregate that number of Units consisting of 1 share of Common Stock of the Company, par value $0.0001 per share (the “Common Stock”) and a warrant to purchase .50 shares of Common Stock at $.625 per share.The warrant is exercisable for four (4) years from the date of issuance of the Common Stock purchased.The per Unit purchase price is $0.50(the “Offering Price”), pursuant to an offering (the “Offering”) to one or more potential investors.The Units are also sometimes referred to herein as the “Securities”), as is set forth on the signature page hereto (the “Signature Page”).The Investor acknowledges that the offering is not a firm commitment underwriting and that the Closing will not occur unless the Company has received Subscription Agreements for Shares in the aggregate purchase amount of at least $2,500,000. 3. The completion of the purchase and sale of the Units shall occur at one or more closings (each a “Closing”) which, in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are expected to occur from and after the date of receipt hereof through September 7, 2012.At a Closing, (a) the Company shall cause the Escrow Agent (as defined below) to release to the Investor the Units being purchased by the Investor, and (b) the aggregate purchase price for the Units being purchased by the Investor, less certain fees and expenses to be paid on behalf of the Company, will be delivered by or on behalf of the Investor to the Company. a. Delivery of Funds.No later than one (1) business day after the execution of this Agreement by the Investor and the Company, the Investor shall remit by wire transfer the amount of funds equal to the aggregate purchase price for the Units being purchased by the Investor to the following account (the “Escrow Account”) designated by the Company and the Philadelphia Brokerage Corporation, as placement agent (the “Placement Agent”), pursuant to the terms of that certain Escrow Agreement (the “Escrow Agreement”) dated as of June 19, 2012 by and among the Company, the Placement Agent and Bryn Mawr Trust Company (the “Escrow Agent”): Bryn Mawr Trust Company Bryn Mawr, PA ABA #: 031-908-485 A/C #: 069-6964 A/C Name: Trust Funds FFC A/C #: 1040002968 FFC Acct Name: BMTC as Escrow Agent for PBC/AHRO Such funds shall be held in an escrow account until the Closing and delivered by the Escrow Agent on behalf of the Investors to the Company upon the satisfaction, in the sole judgment of the Placement Agent, of the Company closing conditions set forth herein.The Placement Agent shall have no rights in or to any of the escrowed funds, unless the Placement Agent and the Escrow Agent are notified in writing by the Company in connection with the Closing that a portion of the escrowed funds shall be applied to the Placement Fee (as defined below).The Company and the Investor agree to indemnify and hold the Escrow Agent harmless from and against any and all losses, costs, damages, expenses and claims (including, without limitation, court costs and reasonable attorneys fees) (“Losses”) arising under this Section 3 or otherwise with respect to the funds held in escrow pursuant hereto or arising under the Escrow Agreement, unless such Losses resulted directly from the willful misconduct or gross negligence of the Escrow Agent. b. Delivery of Units.At least one (1) business day prior to the Closing, the Company shall deliver to the Escrow Agent certificates representing the Shares as well as Warrants represented in each Investor’s documents.On the day of the Closing, the Escrow Agent shall deliver the certificatesand documents representing the Shares and Warrants to the Investor by overnight courier to the address designated by the Investor on the signature page of this Subscription Agreement. 4. The offering and sale of the Units are being made pursuant to the Offering Memorandum (as defined below).The Investor acknowledges that the Company intends to enter into subscriptions, which the Company represents will be in substantially the same form as this Subscription Agreement, with certain other investors and intends to offer and sell (the “Offering”) Units with a minimum aggregate offering price of $2,500,000 and a maximum aggregate offering price of up to $5,000,000 pursuant to the Offering Memorandum.The Company may accept or reject this Subscription Agreement or any one or more other subscriptions with other investors in its sole discretion. 5. The Company has entered into an engagement letter, dated March 26, 2012, amended on June 28, 2012 and August 17, 2012 (the “Engagement Letter”) with Philadelphia Brokerage Corporation (the “Placement Agent”), which will act as the Company’s Placement Agent with respect to the Offering and receive a fee (the “Placement Fee”) in connection with the sale of the Units equal to eight percent (8.0%) of the aggregate offering price of the Units (not including warrants associated with each Unit), plus the issuance to the Placement Agent of an aggregate number of shares of Common Stock with a value, at the offering price hereunder, equal to two percent (2%) of the gross amount of the Offering.The Company will reimburse the Placement Agent for its out-of-pocket expenses and for the fees of its outside counsel, such fees not to exceed $40,000 in the aggregate. 6. The obligations of the Company to complete the transactions contemplated by this Subscription Agreement shall be subject to the satisfaction of the following conditions: a. the acceptance by the Company of this Subscription Agreement (as may be indicated by the Company’s execution of the Signature Page hereto); b. the receipt by the Company of the purchase price for the Units being purchased hereunder as set forth on the Signature Page; and c. the accuracy of the representations and warranties made by the Investor and the fulfillment of those undertakings of the Investor to be fulfilled prior to the date of the applicable Closing (each a “Closing Date”). 7. The Investor’s obligation to purchase the Shares shall be subject to the satisfaction of the following conditions: a. no action shall have been taken and no statute, rule, regulation or order shall have been enacted, adopted or issued by any governmental agency or body which would, as of the Closing Date, prevent the issuance or sale of the Units; and no injunction, restraining order or order of any other nature by any federal or state court of competent jurisdiction shall have been issued as of the Closing Date which would prevent the issuance or sale of the Units; 2 b. subsequent to August 14, 2012, (i) neither the Company nor its subsidiary (“Subsidiary”) has sustained any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as set forth in the Company’s periodic reports and other information filed with the Securities and Exchange Commission (the “Commission”), (ii) there has not been any change in the capital stock (other than a change in the number of outstanding shares of Common Stock due to the issuance of shares upon the exercise of outstanding options or warrants or the conversion of convertible indebtedness), or material change in the short-term debt or long-term debt (other than the existing senior secured notes and the purchase agreement relating thereto) of the Company or its Subsidiary or any material adverse change in the business, affairs, operations, properties, financial condition or results of operations of the Company and its Subsidiary taken as a whole, otherwise than as set forth in the Company’s previously filed periodic reports and other information filed with the Commission; c. each of the representations and warranties of the Company contained in Exhibit A attached hereto shall be true and correct when made and on and as of the Closing Date, as if made on such date (except that those representations and warranties that address matters only as of a particular date shall remain true and correct as of such date), and all covenants and agreements herein contained to be performed on the part of the Company and all conditions herein contained to be fulfilled or complied with by the Company at or prior to the Closing Date shall have been duly performed, fulfilled or complied with; d. the Placement Agent shall have received from Stubbs Alderton & Markiles, LLP, counsel to the Company, such counsel’s written opinion addressed to the Placement Agent and the Investor with respect to such matters as is customary in transactions such as the offering and reasonably satisfactory to the Placement Agent; e. the Placement Agent shall have received on the Closing Date a certificate, addressed to the Placement Agent and dated the Closing Date, of the chief executive officer and the chief financial officer of the Company to the effect that: (i) each of the representations, warranties and agreements of the Company in this Subscription Agreement were true and correct in all material respects when originally made and are true and correct in all material respects as of the Closing Date; and the Company has complied in all material respects with all agreements and satisfied all the conditions on its part required under this Subscription Agreement to be performed or satisfied at or prior to the Closing Date; and (ii) subsequent to August 14, 2012, (A) neither the Company nor any of its Subsidiary has sustained any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as set forth in the Company’s periodic reports and other information filed with the Commission, and (B) there has not been any change in the capital stock (other than a change in the number of outstanding shares of Common Stock due to the issuance of shares upon the exercise of outstanding options or warrants or the conversion of convertible indebtedness), or material change in the short-term debt or long-term debt (other than the existing senior secured notes and the purchase agreement relating thereto) of the Company or its Subsidiary or any material adverse change in the business, affairs, operations, properties, financial condition or results of operations of the Company and its Subsidiary taken as a whole, otherwise than as set forth in the Company’s previously filed periodic reports and other information filed with the Commission; f. on the Closing Date, the Company shall have furnished to the Placement Agent a Secretary’s Certificate of the Company setting forth the Company’s certificate of incorporation, bylaws and resolutions of the Company’s board of directors; 3 g. the Company shall have entered into the Subscription Agreements with the Investor and such other investors purchasing Units in the Offering for the sale by the Company of Units resulting in gross proceeds to the Company of at least $2,500,000, and such agreements shall be in full force and effect on the Closing Date; h. the Company shall have entered into the Escrow Agreement, and such agreement shall be in full force and effect on the Closing Date; and i. prior to the Closing Date, the Company shall have furnished to the Placement Agent such further information, certificates or documents as the Placement Agent shall have reasonably requested.All opinions, letters, evidence and certificates mentioned above or elsewhere in this Agreement shall be deemed to be in compliance with the provisions hereof only if they are in form and substance reasonably satisfactory to counsel for the Placement Agent. 8. The Investor hereby makes the following representations, warranties and covenants to the Company: a. The Investor represents that (i) it has been provided with a copy of the Confidential Private Placement Memorandum dated July 2, 2012, and Supplement No.1 to the Confidential Private Placement Memorandum dated August 21, 2012, with respect to the material terms of the Offering, and the attachments thereto(collectively, the “Offering Memorandum”) and the Company has made available to the Investor periodic reports and other information filed by the Company with the Commission, prior to or in connection with its receipt of this Subscription Agreement, (ii) it is knowledgeable, sophisticated and experienced in making, and is qualified to make, decisions with respect to investments in securities representing an investment decision like that involved in the purchase of the Units, (iii) the Securities are being and will be acquired for investment for the Investor’s own account, and not as a nominee or agent and not with a view to the resale or distribution of all or any part of the Shares, and the Investor has no present intention of selling, granting any participation in, or otherwise distributing any of the Securities within the meaning of the Securities Act, and it does not have any agreement or understanding, directly or indirectly, with any person or entity to distribute any of the Units and (iv) the Investor is not purchasing the Securities as a result of any advertisement, article, notice or other communication regarding the Securities published in any newspaper, magazine or similar media or broadcast over television or radio or presented at any seminar or any other general solicitation or general advertisement. b. The Investor has the requisite corporate, limited liability company, partnership, trust or other entity, as applicable, power and authority to enter into this Subscription Agreement and to consummate the transactions contemplated hereby.The execution and delivery of this Subscription Agreement by the Investor and the consummation by it of the transactions contemplated hereunder have been duly authorized by all necessary action on the part of the Investor.This Subscription Agreement has been executed by the Investor and, when delivered in accordance with the terms hereof, will constitute a valid and binding obligation of the Investor enforceable against the Investor in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ and contracting parties’ rights generally, and except as enforceability may be subject to general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). c. The Investor understands that the Investor may be required to bear the economic risk of the Investor’s investment in the Company for an indefinite period of time.The Investor further understands that (i) neither the offering nor the sale of the Units has been registered under the Securities Act or any applicable state securities laws (“State Acts”) in reliance upon exemptions from the registration requirements of such laws, (ii) the Units must be held by him, her or it indefinitely unless the sale or transfer thereof is subsequently registered under the Securities Act and any applicable State Acts, or an exemption from such registration requirements is available, (iii) the Company is under no obligation to register any of the Units on the Investor’s behalf or to assist the Investor in complying with any exemption from registration, and (iv) the Company will rely upon the representations and warranties made by the Investor in this Subscription Agreement in order to establish such exemptions from the registration requirements of the Securities Act and any applicable State Acts. 4 d. The Investor understands that nothing in this Subscription Agreement or any other materials presented to the Investor in connection with the purchase and sale of the Units constitutes legal, tax or investment advice.The Investor has consulted such legal, tax and investment advisors as it, in its sole discretion, has deemed necessary or appropriate in connection with its purchase of Units. e. Neither the Investor nor any person acting on behalf of, or pursuant to any understanding with or based upon any information received from, the Investor has, directly or indirectly, engaged in any transactions in the securities of the Company (including, without limitation, any Short Sales involving the Company’s securities) since the time that the Investor was first contacted by the Placement Agent or the Company with respect to the transactions contemplated hereby.“Short Sales” include, without limitation, all “short sales” as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not against the box, and all types of direct and indirect stock pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a total return basis), and sales and other transactions through non-U.S.broker dealers or foreign regulated brokers.The Investor covenants that neither it, nor any person acting on behalf of, or pursuant to any understanding with or based upon any information received from, the Investor will engage in any transactions in the securities of the Company (including Short Sales) prior to the time that the transactions contemplated by this Subscription Agreement are publicly disclosed. f. The Investor represents that, except as set forth below, (i) it has had no position, office or other material relationship within the past three years with the Company or persons known to it to be affiliates of the Company, (ii) it is not, and it has no direct or indirect affiliation or association with, any FINRA member or an Associated Person (as such term is defined under the NASD Membership and Registration Rules Section 1011) as of the date the Investor executes this Subscription Agreement, and (iii) neither it nor any group of investors (as identified in a public filing made with the Commission) of which it is a member, acquired, or obtained the right to acquire, 20% or more of the Common Stock (or securities convertible or exercisable for Common Stock) or the voting power of the Company on a post-transaction basis.Exceptions: (If no exceptions, write “none.” If left blank, response will be deemed to be “none.”) g. The Investor, if outside the United States, will comply with all applicable laws and regulations in each foreign jurisdiction in which it purchases, offers, sells or delivers Shares or has in its possession or distributes any offering material, in all cases at its own expense. h. The Investor is either (i) an “accredited investor” as such term is defined in Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a “qualified institutional buyer” as term is defined in Rule 144A(a) promulgated under the Securities Act.The Investor has completed the Investor Questionnaire immediately following the Signature Page to this Subscription Agreement and all information provided therein is true and correct. 5 i. The Investor has reviewed information provided by the Company in connection with the decision to purchase the Securities, consisting of the Company’s publicly available filings with the Commission and the information contained therein.The Company has provided the Investor with all the information that the Investor has requested in connection with the decision to purchase the Units.The Investor further represents that the Investor has had an opportunity to ask questions and receive answers from the Company regarding the business, properties, prospects, and financial condition of the Company. All such questions have been answered to the full satisfaction of the Investor.Neither such inquiries nor any other investigation conducted by or on behalf of the Investor or its representatives or counsel shall modify, amend, or affect the Investor’s right to rely on the truth, accuracy, and completeness of the disclosure materials and the Company’s representations and warranties contained herein. j. The execution, delivery, and performance of this Subscription Agreement by the Investor do not and will not, with or without the passage of time or the giving of notice, result in the breach of, or constitute a default, cause the acceleration of performance, or require any consent under, or result in the creation of any lien, charge or encumbrance upon any property or assets of the Investor pursuant to, any material instrument or agreement to which the Investor is a party or by which the Investor or its properties may be bound or affected, and, do not or will not violate or conflict with any provision of the articles of incorporation or bylaws, partnership agreement, operating agreement, trust agreement, or similar organizational or governing document of the Investor, as applicable. 9.
